Citation Nr: 0208064	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2001).

3.  Entitlement to Survivors' and Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 (West 1991 & Supp. 
2001).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951.  He died on October [redacted], 1998.  The 
appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, dated in November 
1998, which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death, DIC, 
and Chapter 35 Survivors' and Dependent's Educational 
Assistance benefits.  

The Board remanded the issues that are the subject of this 
decision in October 2000.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  The Board will address the remainder of 
the appellant's claims herein, and will address the claim for 
§ 1318 benefits upon the lifting of the stay.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998; his death 
certificate lists the immediate cause of death as nosocomial 
pneumonia, probably aspiration, due to or as a consequence of 
urinary tract infection, due to or as a consequence of 
vascular organic brain syndrome, due to or as a consequence 
of cerebrovascular accident, right hemiparesis; the death 
certificate listed seizure disorder, diabetes, coronary 
artery disease, and hypertension as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death. 

2.  At the time of the veteran's death, service connection 
had been established for:  post-traumatic stress disorder, 
rated as 70 percent; and healed scars of the calf of the left 
leg, and the cheek, rated as zero percent.

3.  The veteran's fatal nosocomial pneumonia, and his urinary 
tract infection, vascular organic brain syndrome, 
cerebrovascular accident, seizure disorder, diabetes, 
coronary artery disease, and hypertension noted at the time 
of death, began many years after service, were not caused by 
and incident of service, and were not caused or worsened by 
his service-connected PTSD.

3.  The veteran's service-connected post-traumatic stress 
disorder did not substantially or materially contribute to 
his death. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107  (West 1991); 38 C.F.R. § 3.312 
(2001).

2.  The appellant does not have eligibility for Dependent's 
and Survivor's Educational Assistance under Chapter 35, Title 
38 of the United States Code. 38 U.S.C.A. §§ 3500, 
3501(a)(1)(B) (West 1991); 38 C.F.R. 3.807 (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, and most 
significantly in the Board remand of October 2000 informed 
the appellant and her representative of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the appellant has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board finds that another medical opinion is not 
necessary, as the record contains sufficient medical evidence 
to decide the claim.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the appellant's claim for 
benefits is incomplete. 

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The Board 
found the claim well-grounded in a decision in October 2000 
prior to the remand.  Since that time, the RO has dealt with 
the merits of the claim, and did not base its determination 
on the concept of a well-grounded claim.  The RO has also 
provided the veteran with clear notice of the evidence 
considered and the types of evidence he needed to submit to 
support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Law and Regulation

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  Lathan v. Brown, 7 Vet. App 359 (1995).

The appellant, who is the widow of the veteran, contends that 
service connection is warranted for the cause of the 
veteran's death.  She contends that the veteran's post-
traumatic stress disorder (PTSD) required him to take heavy 
doses of medication, which immobilized him to the point he 
was unable to clear his lungs, which helped cause his fatal 
pneumonia.  She testified at a hearing at the RO in January 
1999.  The veteran's daughter-in-law, C.L., was also present.  
C.L. testified that she worked at the Knoxville VA Medical 
Center (VAMC), albeit in a non-medical capacity, and had seen 
the veteran on a daily basis.  She noted that once the 
veteran began to be treated with Haldol he became immobile.  
He did not move in his wheelchair and he slumped over.  He 
drooled and could hardly speak.  She noted that the veteran 
was generally verbally abusive, but particularly to the staff 
of the nursing home.  As a result, no one ever went near him.  
She testified that the veteran had a hard time breathing and 
frequently made gurgling noises.  She testified that he would 
choke at meal times and could not raise himself to clear his 
saliva.  The appellant and her daughter-in-law also testified 
that due to the veteran's extremely abusive manner, a symptom 
of the PTSD, the staff was probably not as attentive to him 
as might otherwise have been the case.

The Certificate of Death reflects that the veteran died on 
October [redacted], 1998 at the age of 72 as a result of nosocomial 
pneumonia, probably aspiration, due to or as a consequence of 
urinary tract infection, due to or as a consequence of 
vascular organic brain syndrome, due to or as a consequence 
of cerebrovascular accident, right hemiparesis.  The 
Certificate of Death also listed seizure disorder, diabetes, 
coronary artery disease, and hypertension as other 
significant conditions contributing to the veteran's death 
but not resulting in the underlying cause of death. 

At the veteran's death, service connection had been 
established for PTSD, rated as 70 percent disabling, and 
healed scars of the calf of the left leg, and the cheek, 
rated as noncompensably disabling. 

There is no evidence that the veteran's nosocomial pneumonia, 
urinary tract infection, vascular organic brain syndrome, 
cerebrovascular accident, seizure disorder, diabetes, 
coronary artery disease, or hypertension developed during 
service or within a year of service separation.  A VA 
examination in June 1952 found none of these disorders.  
Thus, there is thus no basis for linking diabetes, an organic 
disease of the nervous system, or cardiovascular disease, to 
include hypertension, to the veteran's service by means of 
the presumption provisions of 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  There is also no 
medical evidence otherwise showing any continuity of 
pertinent symptomatology to suggest a link between any of the 
medical conditions involved with the veteran's death and his 
military service.

The record consists of the veteran's claims folder and six 
volumes of VA treatment records dating from his death in 
October 1998 back to a March 1988 private hospitalization for 
atherosclerotic heart disease, two vessel coronary disease, 
myocardial infarction, coronary bypass surgery, diabetes 
mellitus, hypertension and depression.  The record shows that 
the veteran had a history of numerous admissions to the VA 
medical center for medical problems, with the first 
psychiatric hospitalization of record in April 1998.  The 
numerous significant medical problems included a history of 
multiple cerebral vascular accidents with right hemiparesis, 
chronic abdominal right upper quadrant pain, hypertension, 
coronary artery disease with status post coronary artery 
bypass graft and stent placement, non-insulin-dependent 
diabetes mellitus, and a seizure disorder.  During the 
psychiatric admission in April and May 1998, the veteran was 
anxious, fatigued, and depressed, and was given anti-
depressant and anti-anxiety medications.

Additional medical records indicate that the veteran 
exhibited periods of violent behavior and exhibited suicidal 
ideation.  He was noted to have been placed in a secure ward 
in September 1998.  During that hospitalization, he was 
treated for bipolar affective disorder versus major 
depressive disorder, history of substance abuse, PTSD, and 
organic effective disorder.  

The record includes a January 1999 medical opinion by a VA 
adult nurse practitioner (ANP).  The nurse practitioner 
opined that the veteran's PTSD complicated his treatment and 
increased his morbidity and mortality risks.  He noted that 
PTSD often made the veteran highly resistant to complying 
with his treatment plan.  PTSD also impeded the veteran's 
nutritional intake and mobility and affected his will to 
live.  The nurse practitioner found that the veteran's death 
was "clearly the result of medical problems and 
complication; however it can also be stated that his PTSD and 
appropriate treatment increased his risk of contracting 
medical problems, and the seriousness of such."

The veteran's records were forwarded to two VA physicians for 
opinions regarding the impact of the veteran's service-
connected PTSD upon his terminal illness.  In accordance with 
the mandate of the October 2000 Board remand, the file was 
reviewed by a VA internist and a psychiatrist addressing 
whether it was at least as likely as not that the veteran's 
PTSD contributed substantially or materially to his death; 
that is, that it combined to cause death or aided or lent 
assistance to the production of death.  

Dr. D.F.M, the internist, reviewed the file in February 2001.  
He noted his complete review of the medical service records 
and claims folders and multiple treatment records on the 
veteran, including a general medical examination done by him 
in May 1995.  At that time, the veteran was 68 years of age.  
Dr. D.F.M. noted that the veteran received some injuries in 
service, but no permanent problems related thereto except 
minor shell fragment penetrations with hands, leg, foot and 
the right temple, without residual cosmetic or other 
functional impairments.  The veteran had been seen 
psychiatrically by Dr. R.S., a psychiatrist, because of a 
major depressive disorder following a cerebral vascular 
accident, chronic PTSD with mild and sometimes-moderate 
symptomatology, plus alcohol dependence in remission and a 
dissociative disorder.  The veteran also had evidence of 
generalized atherosclerosis with severe coronary artery 
disease as well as peripheral vascular insufficiency that at 
one point required an endarterectomy on the left carotid, 
plus a coronary artery bypass graft and, prior to that, 
percutaneous transluminal coronary angioplasties.  There was 
also a documented cerebral infarction with partial right 
hemiparesis, sensorineural hearing deficit and a history of 
alcohol and tobacco dependence and abuse, which were 
discontinued in 1995.  The veteran also developed adult-onset 
diabetes mellitus, evidently not associated with any end-
organ damage though contributing, no doubt, to his 
atherosclerotic process.

The internist noted the appellant's contention that the 
acquired aspiration pneumonia resulting in, or at least 
contributing to his death, was as a result of medications 
given for his PTSD.  The internist was unable to confirm that 
opinion and, in fact, was not able to agree with that 
theoretic idea.  

The internist opined that the veteran's death was in part due 
to aspiration pneumonia superimposed on his other multiple 
serious medical conditions.  All of which were, in the 
doctor's view, much more likely to be causative factors 
leading to the veteran's demise and which were likely 
responsible for his terminal illness.  In the internist's 
opinion the veteran's service-connected condition, i.e. PTSD 
and (or) treatment for it did not contribute to his other 
serious medical conditions or his death.  The internist noted 
that the percentage of impairment ascribed to the veteran's 
PTSD was rated at 30 percent or less except for one brief 
interval at 100% in much later years, and which was evidently 
brief.  

In the internist's opinion, the veteran's PTSD did not 
contribute substantially or materially to his death, nor was 
it related to his demise in any way.  He based his view on 
his 50 years of experience as a qualified internist, first in 
the Air Force and then briefly in the VA, but primarily for 
over 40 years in private practice in internal medicine.

The internist noted the veteran's service, work history, and 
retirement.  In recent years, the veteran was noted to have 
carried a diagnosis of generalized atherosclerosis with 
cerebrovascular accident and an associated mental depression 
with speech impairment and partial hemiparesis.  
Additionally, atherosclerotic coronary artery disease with 
previous infarctions and previous dilatations and bypass 
procedure were diagnosed.  The veteran also had an attempted 
carotid endarterectomy with questionable benefits.  The 
internist  noted that recent psychiatric evaluations, at the 
time of the internist's examination in 1995, had shown 
diagnoses of a major depressive disorder in the context of 
status post cerebrovascular accident; post-traumatic stress 
disorder, chronic, with mild symptomatology; alcohol 
dependency; dissociative disorder per history; and late-onset 
diabetes mellitus, which did not contribute substantially to 
his other problems although no doubt accentuated the 
atherosclerotic process in all probability.  

The internist noted that the general medical examination in 
May 1995 was quite comprehensive and complete, and 
substantiates his remarks.  He found it of interest to note 
there was no evidence of any pulmonary condition at that time 
in spite of his long history of tobacco abuse.  The alcohol 
abuse and dependency were likewise once again documented and 
it was a contributing factor in his mental variations and 
behavioral disturbances over the years in connection with his 
marriage, etc.

The veteran's VA claims and medical files were next reviewed 
from a psychiatric standpoint by Dr. D.L.B., a VA 
psychiatrist, in May 2001.  He provided an opinion as to 
whether or not the veteran's death was related to his 
diagnosis of PTSD.  More specifically, whether his death was 
caused directly or indirectly by use of psychotropic 
medication used in the treatment of his PTSD.  It was noted 
that the veteran's last psychiatric admission was from July 
15, 1998 to July 18, 1998 for treatment of a bipolar 
affective disorder versus major depressive disorder; history 
of substance abuse, PTSD, and an organic affective disorder.  
He was discharged back to the nursing home on Lorazepam 1/2 mg 
tid and q 4h prn; Haldol 2 mg bid, Nefazone 400 mg hs.  It 
was further noted that the veteran was transferred from the 
nursing home on October 13, 1998 to the medical floor of the 
VA Medical Center (VAMC) in Des Moines and expired there on 
October [redacted], 1998 with discharge summary noting final 
diagnosis of pneumonia and respiratory failure.  Psychotropic 
medication on medical floor at time of death included Haldol 
2 mg bid pm, Lorazepam 1 mg pm q 4h restless, Nefazodone 200 
mg bid, Divalproex EC 500 mg bid.

Dr. D.L.B. indicated that he had carefully reviewed the 
veteran's clinical records.  The physician observed that 
while the veteran certainly had PTSD, its severity, and 
course of treatment, were not the primary focus or need in 
his medical-psychiatric care.  The veteran's past CVA and 
resultant organic brain syndrome were more prominent.  
Likewise difficulty swallowing related to the CVA was much 
more likely to contribute to aspiration than side effects of 
psychotropic medication.

Dr. D.L.B. continued to summarize the medical records by 
noting that the veteran's behavior the last several days at 
the nursing home was marked by periods of agitation, yelling, 
striking out.  He was up in a Broda chair much of the time.  
He was incontinent of urine and stool frequently.  On October 
12, 2000 at 8 pm he was noted to be febrile with tachycardia 
noted.  Urinalysis showed pyuria.  Urinary tract infection 
was diagnosed.  On October 13, 1998 he was short of breath, 
febrile with gradual deterioration during day ending in 
transfer to medical floor VAMC Des Moines with a diagnosis of 
pneumonia.

On reviewing the death certificate for the veteran, Dr. 
D.L.B. noted that the immediate cause of death was listed as 
nosocomial pneumonia, probably aspiration due as a 
consequence (ultimately) to cerebrovascular accident.  The 
death certificate also listed significant conditions 
contributing to death but not related resulting in the 
underlyingcause.  These were seizure disorder, diabetes, 
coronary artery disease and hypertension.  The hospital 
record does not cite specific cause of aspiration i.e. 
foreign object (such as food, emesis) or natural secretions.  
The record does not specifically state aspiration pneumonia, 
it is only noted as probable.  

Dr. D.L.B. noted that some psychotropic medications do 
enhance drooling or increased salivations.  He explained that 
the psychotropic medications that the veteran utilized for 
last several weeks normally do not cause excessive secretions 
or salivation.  Dr. D.L.B. opined that if the veteran's 
pneumonia was caused by aspiration, a more likely source 
would be difficulty swallowing secondary to past 
cerebrovascular accident.  He summarized that it was his 
professional opinion as a clinical psychiatrist and also as a 
certified death investigator, that the use of psychotropic 
medications for treatment of PTSD did not significantly 
contribute to the veteran's death, directly or indirectly.

Analysis

The appellant contends, in essence, that the psychotropic 
medication prescribed to treat the veteran's PTSD contributed 
to his death.  She and her daughter-in-law offered compelling 
testimony at the January 1999 RO hearing on their perception 
of the causation of the veteran's probable aspiration and 
resultant fatal pneumonia.  In support of her claim, the 
appellant has submitted a medical statement from a nurse 
practitioner, who opined, in essence, while the veteran's 
death was clearly the result of medical problems and 
complications, it can also be stated that his PTSD and 
appropriate treatment increased his risk of contracting such 
medical problems, and the seriousness of such.  Pursuant to 
the Board's remand, two opinions were obtained from an 
internist and a psychiatrist and both of these opinions go 
against the appellant's claim. 

As to the statements and testimony from the appellant and 
daughter-in-law, the Board notes that lay opinion as to 
medical matters, no matter how sincere, is without probative 
value because lay persons are not competent to give a medical 
opinion on diagnosis or causation, or to draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As noted in the Board decision of October 2000, the nurse 
practitioner's statement is only to the effect that the 
veteran's PTSD "complicated" his treatment, or "increased 
his risk of contracting medical problems, and the seriousness 
of" unspecified medical problems.  Arguably, this 
demonstrates only a casual relationship between the veteran's 
service-connected PTSD and his terminal disorders rather than 
a causal link.  In order to constitute the contributory cause 
of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c).  However, the Board finds that the nurse 
practitioner's opinion does offer some support for the claim 
in that it suggests the veteran's PTSD or treatment for same 
aggravated the veteran's fatal diseases, to include 
aspiration pneumonia.  See 38 C.F.R. § 3.310(a) (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995) (concerning secondary 
service connection via aggravation). However, it is the 
Board's judgment that the nurse practitioner's opinion is 
outweighed by the two opinions recently obtained from 
physicians, an internist and psychiatrist.  Aside from the 
fact that physicians have more training than nurse 
practitioners, the two opinions reflect the opining 
physician's familiarity with the veteran's social history and 
course of treatment.  Both opinions were detailed in their 
analysis and provided rationales for their opinions.  
Moreover, both specialists were unequivocal in concluded that 
the veteran's PTSD did not play a causative role in the 
veteran's death, to include specifically ruling out side 
effects of  medications for PTSD as a contributing cause of 
death.  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  To the extent that the 
nurse practitioner's opinion supports a finding that the 
veteran's PTSD met the conditions of causality required by 
§ 3.312(c), the Board finds the opposing opinions of the 
internist and psychiatrist more probative.  They are 
proffered based on superior expertise and medical training, 
and are accompanied by a thorough exposition of the reasons 
and bases supporting their opinions. 

Both of the opinions, internist and psychiatrist, strongly 
disagree with the theory that the psychotropic medication 
prescribed the veteran would have significantly contributed 
to the veteran's death.  Absent more compelling medical 
evidence that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death, 
the Board finds the preponderance of the evidence against the 
appellant's claim.

Because the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" rule is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2001).  The appellant's claim must be 
denied.  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. 3500 and 3501 (West 1991); 38 C.F.R. 3.807 
(2001).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in October 1998, 
his combined service-connected disability rating was 70 
percent.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to Dependent's and Survivor's Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

